         Case 20-32519 Document 1542 Filed in TXSB on 08/25/20 Page 1 of 2
                                       Electronic Appearance Sheet


Chad Husnick, Kirkland & Ellis LLP
Client(s): Debtors

Michael WArner, Cole Schotz P.C.
Client(s): The Official Committee of Unsecured Creditors

Benjamin Wallen, Cole Schotz P.C.
Client(s): The official Committee of Unsecured Creditors

Richard Pachulski, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Maxim Litvak, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Alan Kornfeld, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Dave Barton, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Lenard Parkins, Parkins Lee & Rubio LLP
Client(s): Marble Ridge Capital LP, Marble Ridge Master Fund LP, Mr Dan Kamensky

Daniel Saval, Kobre & Kim LLP
Client(s): counsel to Marble Ridge Capital LP and Marble Ridge Master Fund LP

Zachary Rosenbaum, Kobre & Kim LLP
Client(s): counsel to Marble Ridge Capital LP and Marble Ridge Master Fund LP

Jasmine Ball, Debevoise & Plimpton LLP
Client(s): CPP Investment Board USRE, Inc.

Chad Husnick, Kirkland & Ellis LLP
Client(s): Debtors


Matthew Fagen, Kirkland & Ellis LLP
Client(s): Debtors

Jeffrey Zeiger, Kirkland & Ellis LLP
Client(s): Debtors

Hugh Ray, III, Pillsbury, Winthrop, Shaw, Pittman, LLP
Client(s): CPP Investment Board USRE, Inc.

Kristhy M. Peguero, Jackson Walker LLP
Client(s): Debtors



Page 1 of 2
         Case 20-32519 Document 1542 Filed in TXSB on 08/25/20 Page 2 of 2
                                    Electronic Appearance Sheet



Matthew D. Cavenaugh, Jackson Walker LLP
Client(s): Debtors

Kyung Lee, Parkins Lee & Rubio LLP
Client(s): Dan Kamenskey, Marble Ridge Capital LP, Marble Ridge Master Fund LP

Andrew Leblanc, Milbank LLP
Client(s): Ares Management Corp.

Erica Weisgerber, Debevoise & Plimpton LLP
Client(s): CPP Investment Board USRE, Inc.

Andrew Leblanc, Milbank, LLP
Client(s): Ares

Greg Hesse, Hunton Andrews Kurth
Client(s): Capital One




Page 2 of 2
